UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 0-19019 RadNet, Inc. (Exact name of registrant as specified in charter) Delaware 13-3326724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1510 Cotner Avenue Los Angeles, California (Address of principal executive offices) (Zip Code) 310) 478-7808 Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smallerreportingcompany¨ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨Nox The number of shares of the registrant’s common stock outstanding on November 3, 2011, was 37,426,460 shares. Table of Contents RADNET, INC. INDEX PART I – FINANCIAL INFORMATION Page ITEM 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at September 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2011 and 2010 4 Condensed Consolidated Statement of Equity Deficit for the Nine Months ended September 30, 2011 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 39 ITEM 4. Controls and Procedures 39 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 40 ITEM 1A. Risk Factors 40 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 ITEM 3. Defaults Upon Senior Securities 40 ITEM 4. Removed and Reserved 40 ITEM 5. Other Information 40 ITEM 6. Exhibits 40 SIGNATURES 41 INDEX TO EXHIBITS 42 2 PART I - FINANCIAL INFORMATION RADNET, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS EXCEPT SHARE DATA) September 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Goodwill Other intangible assets Deferred financing costs, net Investment in joint ventures Deposits and other Total assets $ $ LIABILITIES AND EQUITY DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Due to affiliates Deferred revenue Current portion of notes payable Current portion of deferred rent Current portion of obligations under capital leases Total current liabilities LONG-TERM LIABILITIES Deferred rent, net of current portion Deferred taxes Line of credit - Notes payable, net of current portion Obligations under capital lease, net of current portion Other non-current liabilities Total liabilities COMMITMENTS AND CONTINGENCIES EQUITY DEFICIT Common stock - $.0001 par value, 200,000,000 shares authorized; 37,426,460 and 37,223,475 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 4 4 Paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Radnet, Inc.'s equity deficit ) ) Noncontrolling interests 57 Total equity deficit ) ) Total liabilities and equity deficit $ $ The accompanying notes are an integral part of these financial statements. 3 RADNET, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS EXCEPT SHARE DATA) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, NET REVENUE $ OPERATING EXPENSES Cost of operations Depreciation and amortization Provision for bad debts Loss (gain) on sale and disposal of equipment ) ) Severance costs Total operating expenses INCOME FROM OPERATIONS OTHER EXPENSES Interest expense Loss on extinguishment of debt - - - Other expenses (income) ) ) Total other expenses LOSS BEFORE INCOME TAXES AND EQUITY IN EARNINGS OF JOINT VENTURES ) Provision for income taxes ) Equity in earnings of joint ventures NET INCOME (LOSS) 48 ) ) Net income attributable to noncontrolling interests 9 32 75 NET INCOME (LOSS) ATTRIBUTABLE TO RADNET, INC.
